DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: in FIG. 7, the reference characters “1310” and “1320” do not appear to be mentioned in the Specification.  It is appears Applicant intended to include these reference numerals in the discussion of at least Paragraph [00111] of the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in Paragraph [00106], line 2, it appears Applicant intended “output vehicle” to read --outside vehicle--.  
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
It is respectfully suggested that Applicant amend the language “platooning line” throughout claims 1-20 to read --vehicle platooning line-- in order to provide additionally clarity and context in that the “line” being referenced in the claims is a line of vehicles.
Similarly, it is respectfully suggested that Applicant amend the language “first line”, “second line”, “forward line”, and “following line” in claims 15-16 to read --first vehicle line--, --second vehicle line--, --forward vehicle line--, and --following vehicle line--, respectfully in order to provide the additional clarity and context in that the lines being references are lines of vehicles.  
Furthermore, in claim 1, it is respectfully suggested that, upon incorporation of the above-identified suggestions, Applicant amend line 5 of claim 1 such that “a platooning line” reads --a vehicle platooning line of platooning vehicles--, and amend line 9 of claim 1 such that “forms a platoon again” reads --forms a platoon of the platooning vehicles again-- in order to better clarify in the claim that the original platoon is reformed after an outside vehicle causes an interruption in the original platoon.
Similarly, in claim 18, it is respectfully suggested that, upon incorporation of the above-identified suggestions, Applicant amend lines 2-3 of claim 18 such that “a .
Appropriate correction is required.
Claim 7 is objected to because of the following informalities: on line 8, it appears Applicant intended “the waiting time” to read --a different waiting time--, or the like, because this waiting time is drawn to a different waiting time for a different surrounding information than the surrounding information situation to which the claim is directed.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communicator” in claims 1-17, and “sensing device” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of Applicant’s disclosure identifies the corresponding structure of the claimed “communicator” as being a hardware device implemented with various electronic circuits to transmit and receive a signal through a 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 recites the limitation “wherein the processor controls a first line, including a small number of vehicles between a forward line and a following line, to join a second lane, including a large number of vehicles, when the platooning line is divided into the forward line, traveling in front of the outside vehicle, and the following line, traveling behind the outside vehicle with respect to the outside vehicle” (emphasis added).  The claim appears to be a literal translation into English from a foreign document and is replete 
--The platooning controller of claim 1, wherein 

the processor controls a first vehicle line, among one of the forward vehicle line and the following vehicle line, to join a second vehicle line, among the other one of the forward vehicle line and the following vehicle line,
wherein the first vehicle line is one of the forward vehicle line or the following vehicle line having a smaller number of vehicles, and the second vehicle line is the other one of the forward vehicle line or the following vehicle line having a larger number of vehicles.--
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 recites the limitation "the second line" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the recited “the second line” is referring to the previously recited second lane in claim 15, if the recited “the second line” is a different line of vehicle, or if claim 15 (as discussed above) had intended a “second lane” to read --second line--.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that the recited “the second line” corresponds to the second vehicle line consistent with the interpretation of claim 15 as discussed above.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-4, 6-11, 13-14, and 17-20 are objected to for having minor informalities as discussed above, but would otherwise be allowable.
Claims 5, 12, and 15-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not appear to teach nor immediately render obvious the subject matter recited in at least independent claims 1 and 18 of the present application.  In particular, the prior art of record does not appear to teach nor render obvious:
A platooning controller, comprising: 
a processor configured to perform a platooning control; and 
a communicator configured to perform a vehicle-to-vehicle (V2V) communication in a vehicle platooning line of platooning vehicles, 
wherein the processor calculates a waiting time for an expected departure of an outside vehicle based on surrounding information when the outside vehicle cuts in the vehicle platooning line during platooning, and forms a platoon of the platooning vehicles again when the outside vehicle does not depart from the vehicle platooning line after the waiting time;
nor does the prior art of record appear to teach or render obvious:
A platooning control method, comprising: 
detecting a presence of an outside vehicle in a vehicle platooning line of platooning vehicle during platooning; 
calculating a waiting time for an expected departure of the outside vehicle based on surrounding information when the outside vehicle is present; and 
forming a platoon of the platooning vehicles again when the outside vehicle does not depart from the vehicle platooning line after the waiting time.
Specifically, the prior art of record does not appear to teach the particular situation recited in the aforementioned claims such that when an outside vehicle intrudes into a vehicle line of an original vehicle platoon, thereby causing an interruption within the original vehicle platoon, a waiting time for an expected departure of the outside vehicle based on surrounding information is calculated, and when the outside vehicle does not depart from the vehicle line after the waiting time has elapsed, the original vehicle platoon is re-formed.
For example:
Each of Smartt et al. (US 2018/0211546 A1) and Bayley et al. (WO 2018/039114 A1) teaches using a waiting time for an expected departure of an outside vehicle that has cut into a vehicle platoon in order to decide whether or not to dissolve the platoon or re-establish the platoon.  In each of Smartt and Bayley, after the waiting time has elapsed, the platoon is 
Park (US 2018/0225975 A1) teach re-forming a platoon when an outside vehicle has cut into the platoon (see at least: Park, Paragraphs [0269]-[0286], and Figs. 13A-13C), but does not teach accounting for a waiting time for an expected departure of the outside vehicle based on surrounding information when deciding to re-form the platoon, and re-forming the platoon when the waiting time has elapsed.
Each of Baum (US 2021/0197827 A1) and Baum (US 2021/0197826 A1) teaches an invention in which surrounding information of a platoon is used to decide whether or not an ingress criterion or an egress criterion is satisfied in order to create a gap in the platoon to allow an outside vehicle to cut into the platoon temporarily as it changing lanes towards an exit ramp or merging from an entrance ramp.  Baum relies on checking for the criterion, because when the criterion is satisfied, a high degree of probability is assumed that the outside vehicle is merely crossing through the platoon and is unlikely to permanently remain in the gap created by the platoon (see for example: Baum ‘827, Paragraphs [0026], [0029], [0072]-[0073]; Baum ‘826, Paragraphs [0006], [0025], [0039], [0080]).  After the outside vehicle has departed from the gap, the platoon is re-established without the gap.  However, neither Baum ‘827 nor Baum ‘826 teaches accounting for a waiting time for an expected departure of the 
Lacaze (US 2020/0401160 A1) teaches an invention in which surrounding information of a platoon is used to decide whether or not the platoon should create a gap for an outside vehicle wishing to change lanes in order to reach an exit ramp (see at least: Lacaze, Paragraphs [0024]-[0025], [0033], and Figs. 2-3).  Lacaze, however, does not appear to teach accounting for a waiting time for an expected departure of the outside vehicle based on surrounding information when deciding to re-form the platoon, and re-forming the platoon when the waiting time has elapsed. 
Kondo (JP 2016-146131 A) teaches an invention in which a platoon is controlled to create a gap for an outside vehicle to cut into the platoon in situation where the outside vehicle is approaching from an entrance ramp.  Kondo teaches that when creating the gap, platooning vehicles having smallest acceleration resistance are arranged at the end of the platoon such that, when the outside vehicle enters the gap, those vehicles having the smallest acceleration resistance are behind the outside vehicle.  These vehicles are then controlled to accelerate and overtake the outside vehicle in order for the platoon to be re-formed (see at least: Kondo, Paragraphs [0087]-[0098], and Figs. 5(a)-5(c)).  Kondo, however, does not appear to teach accounting for a waiting time for an expected departure of the outside vehicle based on surrounding information when deciding to re-.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/           Primary Examiner, Art Unit 3669